Citation Nr: 1136161	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-21 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2010, the Board remanded the present matter for additional development and due process concerns.  Unfortunately, there has not been substantial compliance with the remand directives and the appeal must be remanded again.  Stegall v. West. 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim of service connection.  The examination provided in connection with the VA examination conducted pursuant to the Board remand is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Axis I diagnoses included major depressive disorder and anxiety disorder which the examiner stated were not related to service.  The examiner did not provide a rationale for that opinion so it is of little probative value.  An addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the issue of service connection for an acquired psychiatric disorder, to include PTSD.  

2.  Obtain all outstanding and relevant VA treatment records.  The Veteran should also be asked about the existence of any outstanding private treatment records, and all reported private treatment records should be requested.

3.  Forward the Veteran's claims folder to the examiner who conducted the December 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the anxiety disorder onset in or is causally related to service.  The examiner should also provide an opinion as to whether it is at least as likely as not that the major depressive disorder onset in or is causally related to service.  An explanation should be provided for any opinion, preferably with discussion of the Veteran's histories of "depression or excessive worry," "frequent or terrifying nightmares," and "frequent trouble sleeping" at the time of entry and the findings that the Veteran's symptoms were consistent with those of other combat/combat support veterans in October 2001 and June 2008.

The examiner is requested to provide a complete rationale should be provided for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  

4.  Thereafter, readjudicate the appellant's claim of service connection for an acquired psychiatric disability.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


